Pendleton, J.
(dissenting). I dissent from so much of the opinion herein as reverses the order of March fifteenth, putting the case on the short cause calendar. The only objection to the order seems to be that another similar order had not been actually vacated, although a decision that it should be had been made. Even if an order on this decision vacating the order of February twenty-third were never entered, the only result would be two orders- to the same effect in the records. ' No possible injury could be thereby occasioned any one. The only result of reversing will be to necessitate another motion to take up the time of the court unnecessarily and impose further expense on the litigants.
Both orders appealed from- should be affirmed, with costs and disbursements.
Orders of February, 1915, affirmed, with costs.
. Order of March 15,1915, reversed, with costs, so far as it orders the case upon short cause calendar, and so far as it vacates the stay of March 1, 1915, affirmed, without costs.